Citation Nr: 0926112	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for an eye disorder, 
including amblyopia. 

3.  Entitlement to an increase in the ratings for post 
traumatic stress disorder (PTSD), currently assigned staged 
ratings, of 10 percent prior to May 1, 2008, and 50 percent 
from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to October 1968.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Houston Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, in February 
2004 denied service connection for amblyopia and hemorrhoids 
and granted service connection for PTSD; a 10 percent rating 
was assigned effective October 13, 2003.  A September 2008 
rating decision subsequently increased the rating assigned 
for PTS to 50 percent disabling, effective May 1, 2008.  The 
Board notes that essentially, the rating decisions have 
resulted in staged ratings for PTSD.  The Veteran has 
continued to express disagreement with both stages of the 
rating for PTSD and both remain on appeal.  Accordingly, the 
issue is as noted on the title page.  In April 2008, the 
Veteran testified at a Decision Review Officer (DRO) hearing; 
a transcript of that hearing is of record.  On his June 2005 
Form 9, the Veteran requested a hearing before a member of 
the Board.  The record shows that he did not report to his 
May 2009 Travel Board hearing and good cause has not been 
shown.  


FINDINGS OF FACT

1.  There is a preponderance of the evidence against a 
finding that the appellant's hemorrhoids are the result of a 
disease or injury in active duty service.

2.  The Veteran's amblyopia of the left eye is a congenital 
disorder that was not subject to any superimposed disease or 
injury during service; and no current right eye disorder was 
shown.  

3.  Prior to May 1, 2008, the Veteran's PTSD was manifested 
by mild symptoms and was not productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

4.  From May 1, 2008, the Veteran's PTSD was manifested by 
occupational and social impairment with disturbances of 
motivation and mood and difficulty in establishing 
occupational and social relationships; severe occupational 
and social impairment, with deficiencies in most areas, 
including judgment and thinking was not shown.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
duty service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for service connection for an eye disorder, 
including amblyopia have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 4.9 
(2008).

3.  Prior to May 1, 2008, the criteria for a higher initial 
evaluation in excess of 10 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2008).

4.  From May 1, 2008, the criteria for a higher initial 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

Here, in an October 2003 letter (prior to the RO's initial 
adjudication of the claims seeking service connection for 
PTSD, amblyopia, and hemorrhoids) VA notified the Veteran of 
1) of the information and medical or lay evidence required to 
substantiate the claims, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the Veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

In regards to the claims seeking service connection for an 
eye disorder, including amblyopia and hemorrhoids, in October 
2006 and April 2008 correspondence, the Veteran was provided 
notice regarding disability ratings and effective dates of 
awards.  Any timing error as to such notice is non-
prejudicial, as service connection for these claims is being 
denied, and notice regarding ratings and effective dates is 
moot.  Notably, the claims were readjudicated in September 
2008, after all critical notice was provided and the Veteran 
had opportunity to respond. 

In regards to the claim seeking a higher initial evaluation 
for PTSD and to the extent that Dingess requires more 
extensive notice as to potential downstream issues such as 
disability rating and effective date, because the February 
2004 rating decision was fully favorable to the Veteran on 
the issue of service connection for PTSD, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision on this claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Veterans Court) held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service connection 
in the currently appealed rating decision issued in February 
2004.  For such downstream issues, notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 is not required in cases where 
such notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, which he declined to do.  During his April 2008 
DRO hearing, the Veteran indicated that he provided VA with 
the names and addresses that he could remember of all the 
doctors who have treated him.  In May 2008 correspondence, 
the Veteran indicated that he sought treatment records from 
Dr. P. P. T., but was told that there records were too old 
and had been destroyed.  Further attempts would be futile and 
that, based on these facts, the records are not available.  
The Board notes that treatment records dating back to 1996 
from Dr. P. P. T. have been associated with the claims file.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise. 

The Veteran was not afforded a VA examination as to his 
claims seeking service connection for amblyopia and 
hemorrhoids; however, the Board finds that a VA examination 
is not necessary.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that in the present case there is not sufficient 
establishment of an in-service event, injury, or disease, or 
any indication that the current disabilities can be 
associated with an in-service event or superimposed injury or 
event, as will be discussed below.  Therefore, the Board 
finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the service 
connection claims on the merits.  See 38 C.F.R. § 3.159(c).  
However, the Veteran has been provided with VA examinations 
which address the nature and severity of his service-
connected PTSD.  Consequently, the Board finds that VA's duty 
to assist the Veteran has been met.  He is not prejudiced by 
the Board's proceeding with appellate review.

II.  Factual Background, Criteria, & Analysis

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) an 
injury or disease was incurred during active military 
service; (2) a current disability exists; and (3) a 
relationship exists between the inservice injury or disease 
and the current disability.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).




i.  Hemorrhoids

Service treatment records (STR's) including entrance and 
separation examinations were negative for any complaints, 
treatment, or findings of hemorrhoids.  STR's showed that, 
while he was stationed in Vietnam, the Veteran sought 
treatment for complaints of pain in his penis, diarrhea, low 
back pain, and occasional "fullness" in his bladder.  The 
Veteran's DD Form 2214 revealed that he had a medical 
specialty, completed medical corpsman training, and was 
assigned to the 99 Evac Hospital in Vietnam.  

Post service treatment records from Dr. P. P. T. dated from 
1996 to 1999 showed treatment for recurring bleeding internal 
hemorrhoids.  In February 1996, he underwent a colonoscopy 
that revealed internal hemorrhoids.  

In July 2005, the Veteran underwent a colonoscopy and 
polypectomy that revealed small colon polyps, small 
hemorrhoids, and diverticulosis.  He was treated by Dr. D. A. 

July 2005 correspondence from Dr. D. A. noted that a recent 
colonoscopy revealed some mild diverticulosis and some small 
polyps.  They were removed and biopsied and came back 
completely benign. 

In an August 2006 statement, the Veteran's ex-wife indicated 
that while the Veteran was in Vietnam he wrote to her and 
told her that he had bleeding when he had bowel movements.  
He indicated that he saw the doctors at the 29th Evac 
Hospital, but little was done for him.  He was told that he 
had hemorrhoids and so did everybody else and it was nothing.  
He was given some ointment and sent back to work.  She stated 
that his symptoms continued when he returned from Vietnam.  

During his April 2008 DRO hearing, the Veteran testified that 
there may or may not be records of treatment for hemorrhoids 
during service.  He stated that he first received treatment 
for hemorrhoids in the summer of 1968 while he was in 
Vietnam.  He indicated that since he worked in an emergency 
room in Vietnam, he would be treated by the doctor there and 
the doctor might not have documented treatment.  He claimed 
that he was treated for hemorrhoids for over 40 years post 
service.  He claimed that he sought treatment for his 
hemorrhoids prior to 1996 and that he provided VA with all 
the names and address of all the doctors he could remember 
who treated him.  

The Veteran's STR's clearly did not contain a documented 
diagnosis of hemorrhoids.  Nor do the STR's contain evidence 
of treatment for possible symptoms of the disabilities.  The 
Veteran is competent to report symptoms that he experienced 
during service and to testify as to what he was told by 
treatment providers during service.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  However, in the Veteran's case, the 
statements from him and his ex-wife regarding in-service 
treatment for and an in-service diagnosis of hemorrhoids 
beginning in the summer of 1968, while he was in Vietnam, 
were not consistent with the evidence of record.  Although 
the Veteran indicated that treatment for his hemorrhoids 
might not be documented since he worked in the emergency room 
in Vietnam and more or less was able to be treated on the 
spot by a doctor, STR's around the same time of when he 
claimed he was treated for hemorrhoids include documentation 
for other complaints such as pain in the penis, diarrhea, and 
low back pain.  Likewise, his October 1968 separation 
examination revealed a normal G-U system and the Veteran did 
not indicate any history of rectal problems.  None of the 
service treatment records or examination reports referenced 
hemorrhoids.

In light of the absence of evidence of an in-service 
diagnosis of hemorrhoids, or evidence establishing an event, 
injury, or disease that could potentially be related to the 
claimed disability, the Board finds that the Veteran does not 
have hemorrhoids that are attributable to his periods of 
active military service, including Vietnam service.  The 
Board does not find that the Veteran's statements and 
testimony regarding in-service hemorrhoid treatment outweigh 
the absence of evidence in the STR's that document treatment 
for other complaints.  Here, the Board does not find that the 
Veteran's statements lack credibility merely because the 
statements are unaccompanied by contemporaneous medical 
evidence, but because the statements are inconsistent with 
the evidence that is of record.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  

As noted above, the evidence of record establishes the 
existence of a current disability.  However, service 
connection is not warranted for hemorrhoids because the 
current disability has not been diagnosed in, or is otherwise 
attributable to, the Veteran's active military service.  
There is no competent medical evidence that relates the 
Veteran's current hemorrhoids to his service.  A remand is 
not warranted for an opinion because, absent an in-service 
event, injury, or disease to which to link the current 
disability, a medical opinion is not required to decide the 
claim.

For all the foregoing reasons, the Board finds that the claim 
of service connection for hemorrhoids must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is a preponderance of the evidence against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ii.  Amblyopia

For purposes of entitlement to benefits, a congenital or 
developmental defect is not considered to be disease or 
injury within the meaning of the statutes governing service 
connection. 38 C.F.R. §§ 3.303(c) (congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation), (mere congenital or 
developmental defects are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes).  In other words, by law, a congenital or 
developmental defect of the eye cannot be incurred during 
service, and as a result, cannot be service-connected.  See 
Winn v. Brown, 8 Vet. App. 510 (1996) (upholding VA 
regulations that distinguish a congenital or developmental 
defect from a disease); Terry v. Principi, 340 F.3d 1378, 
1384 (Fed. Cir. 2003) (upholding VA regulation that 
refractive errors of the eye do not constitute an injury or 
disease).

STR's including entrance and separations examinations were 
negative for complaints, treatment, or findings related to 
amblyopia of the eye.  On October 1966 entrance examination 
uncorrected distant and near visual acuity in the right eye 
was 20/20.  Uncorrected distant and near visual acuity in the 
left eye was 20/200.  Myopia was noted.  The Veteran reported 
that he wore glasses.  On October 1968 separation examination 
corrected distant visual acuity in the right eye was 20/20 
and in the left eye was 20/90

In October 2003 correspondence, Dr. R. E. N. reported that 
the Veteran was last examined in July 1998 and that he had an 
amblyopic left eye.  His right eye was fully correctable to 
20/20 at that time.  It appeared that his left eye was 
correctable to 20/70.  Dr. R. E. N. stated that amblyopia was 
a congenital condition that rarely ever improved with any 
type of treatment, however, both eyes currently showed no 
signs of pathology.  

In a December 2006 statement, the Veteran indicated that the 
Army should have prescribed him something to make his weak 
eye better.  He indicated that he was partially blind in one 
eye at the time and because no eye glasses, visual training, 
or combination of the two were ever prescribed, he was now 
legally blind in one eye.  

Since the Veteran produced no contrary medical evidence, the 
record establishes that the Veteran's amblyopia of the left 
eye is a congenital/developmental defect.  The Board finds 
that service connection for amblyopia is not warranted.  The 
Veteran's amblyopia of the left eye is a 
congenital/developmental disorder that is not entitled to 
service connection without evidence of aggravation.  
38 C.F.R. § 3.303(c) (2008); VAOPGCPREC 82-90 (July 18, 
1990), 56 Fed. Reg. 45711 (1990).  Here, the Veteran's 
medical records are negative for evidence of aggravation by a 
superimposed disease or injury.  Therefore, service 
connection for the Veteran's amblyopia of the right eye is 
not warranted.

Additionally, refractive error of the eyes is not a 
disability for VA purposes.  Accordingly, a disorder which is 
not a disability for VA purposes cannot be service-connected, 
absent evidence of aggravation by superimposed disease or 
injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. 
App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); 
VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); 
VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  
This includes refractive error due to such eye disorders as 
myopia, presbyopia, and astigmatism. 

Therefore, the Veteran's defective vision or myopia of the 
left eye that was documented in service cannot be service-
connected absent evidence of aggravation.  The Veteran's 
medical records are negative for evidence of aggravation by a 
superimposed disease or injury.  The Veteran's defective 
vision or myopia of the left eye accordingly may not be 
service connected in this case.  

The Board finds that the weight of the medical evidence 
indicates that the Veteran's amblyopia, defective vision, and 
myopia in the left eye was not caused or aggravated by any 
incident of service. 

In regards to his right eye, STR's were negative for any 
right eye problems in service and there continues to be no 
competent evidence of a current disability of the right eye.  
In the absence of proof of a present disability, there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that an eye 
disorder, including amblyopia was caused or aggravated by 
service many years ago.  In this case, when the Veteran's 
service medical and post-service medical records are 
considered (which indicate that the Veteran does not have a 
current right or left eye disease or injury within the 
meaning of applicable legislation relating to service 
connection, and that the claims files do not contain 
competent evidence of a nexus between a current eye condition 
and the Veteran's service), the Board finds that the medical 
evidence outweighs the Veteran's contentions that he has any 
eye disorder, including amblyopia that is related to his 
service.

As there is a preponderance of the evidence against the claim 
for service connection for amblyopia, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is rated under the General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, Code 9411).  This formula 
provides for a 30 percent rating when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

i.  PTSD prior to May 1, 2008
	
On January 2004 VA examination, it was noted that the claims 
file was not available.  Post service the Veteran went to 
school and received a bachelor's degree in education and 
taught for twelve years.  He now worked for his brother who 
was a lawyer as a comptroller and office manager for the last 
17 years.  He had been married twice and was married to his 
current wife since 1991.  He had no inpatient or outpatient 
psychiatric care and was not on psychiatric medications.  On 
mental status examination, the Veteran's Global Assessment of 
Functioning (GAF) score was 68-70.  It was noted that he was 
fully employed.  His primary impairments were psychosocial 
due to irritability, easy loss of temper, easy frustration 
and nightmares, which were infrequent and occurred 
approximately once every other month.  There was mild 
impairment with mild distancing at times, but he was able to 
participate in some psychosocial activities with his family.  
The examiner reported that overall the impairment was mild.  
His family role functioning was marked by irritability, but 
no violence.  His social and interpersonal relationships were 
somewhat impaired due to avoidance.  He enjoyed going fishing 
and hunting, and attending his son's foot ball games.  His 
affect was mildly restricted in range and intensity, but he 
was congenial, pleasant and able to speak spontaneously with 
normal fluidity.  His mood appeared overall euthymic to 
mildly depressed.  Thoughts were clear without evidence of 
psychosis.  There were no suicidal or homicidal ideations.  
His eye contact was good.  He had an unimpaired ability to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He was completely oriented.  Recent and 
remote memory appeared good.  There were no obsessive or 
ritualistic behaviors that interfered with routine 
activities.  The rate and flow of speech was normal.  Panic 
attacks were not shown.  Sometimes he had sleep trouble due 
to nightmares.  In summary, the Veteran reported greater 
distancing from others following trauma exposure and 
increased irritability with easy loss of temper.  He was able 
to maintain employment but sometimes had to leave work when 
he became irritated.  At times, he avoided contact with other 
parents at his son's football gamed, but was able to 
participate in family vacations, and had recreational and 
leisure pursuits, which he enjoyed.  PTSD symptoms were 
linked to his experiences in Vietnam and he had dreams 
specifically to these experiences.  There was mild reduced 
efficiency at work due to irritability. 

In an August 2006 statement, the Veteran's ex-wife indicated 
that the Veteran was not the same person she knew after he 
returned from Vietnam as a result of his PTSD. 

In a December 2006 statement from the Veteran's wife, she 
indicated that his nightmares and cold sweats increased in 
severity.  He was more and more withdrawn.  

In March 2007, the Veteran reported for a review examination 
at VA for his PTSD in response to him indicating that the 
earlier examination did not reflect the actual events of that 
day.  At the time of the review examination, the Veteran 
requested that the session be audio-taped.  After a 
discussion, the Veteran decided that he wanted a personal 
hearing rather than the review examination.    

During his April 2008 DRO hearing, the Veteran testified that 
his PTSD was getting worse.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a rating in excess of 10 percent 
disabling prior to May 1, 2008.  Prior to that date, there 
was no showing of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks before 
that date to warrant a higher (30 percent) rating.  During 
this time, the Veteran's primary impairments were 
psychosocial due to irritability, easy loss of temper, and 
easy frustration.  There was mild impairment with mild 
distancing at times, but he was able to participate in some 
psychosocial activities with his family.  The examiner 
reported that overall the Veteran's impairment was mild.  His 
thoughts were clear and panic attacks were not shown.  It was 
not shown that he had a chronic sleep impairment, but rather 
that he only sometimes had sleep trouble due to nightmares.  
He maintained a full time job and there was only mild reduced 
efficiency at work due to irritability.  Furthermore, his GAF 
score 68-70, which reflected some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition).  As such, after 
considering the Veteran's disability picture during the 
appeal period prior to May 1, 2008, the Board finds that the 
Veteran was not entitled to an initial rating in excess of 10 
percent. 38 C.F.R. § 4.130, DC 9411.

The Board notes that the RO had assigned staged ratings to 
this disability.  There are no identifiable periods of time, 
prior to May 1, 2008, during which this condition has been 
more than 10 percent disabling, and thus higher "staged 
ratings" are not warranted.  See Fenderson, supra. 

ii.  From May 1, 2008

On May 2008 VA examination, it was noted that the claims file 
was reviewed.  On mental status examination, the Veteran 
reported having nightmares a couple of times per week.  
Flashbacks occurred once or twice a week.  He was 
hypervigilant and had an exaggerated startle response.  At 
the time of the last interview, he was working in a law 
office.  He indicated that he was fired approximately two to 
three years ago, but after much begging by family members and 
others he was allowed to return and was now treated like a 
clerk or "gofer".  He did nothing in the way of 
constructive activities or leisure pursuits.  He was markedly 
isolated.  His thought process was logical and goal-directed, 
but intrusive thoughts and memories of his traumatic 
experiences were quite frequent.  He was verbally more 
assaultive.  He denied hallucinations and delusions, but saw 
shadowy figures in his peripheral vision.  At the time of 
examination, he did not have suicidal or homicidal ideations, 
but reported that he had them in the past.  He was oriented 
as to person, place, and time.  His short-term memory was 
problematic, especially for names and places.  This appeared 
to be related to the increase in concentration and attention 
deficits.  His long-term memory was still intact.  He 
obsessed about securing doors and engaged in ritualistic 
behavior.  Rate and flow of speech was normal.  He 
experienced marked anxiety and depression frequently.  
Although he had a panic attack two to three days ago, the 
attacks did not come too often.  Impulse control was 
problematic.  He had a lot of anger, irritability, 
distrustfulness, and a lot of road rage.  He had a GAF score 
of 55.  

The examiner commented that it appeared that the Veteran's 
condition worsened since the time of the last examination at 
which time his GAF score was 68-70.  He was working, doing 
well, and he and his wife took trips to Las Vegas.  At this 
point, as per the Veteran's report, marital problems and 
separations had occurred.  There were no trips, no reasonable 
use of avocational time, and was working at a job where he 
was working as a gofer rather than as someone with a Masters 
Degree in education (he was fired from this job and was able 
to return after the imploring of family members and friends, 
per the Veteran).  He lost many jobs in education due to 
anger and irritability and went through about five or six of 
those jobs (but not since the last VA examination).  His 
sleep impairment was problematic.  In summary, routine 
responsibilities of self-care were minimally met, family role 
functioning was marked by more conflict, difficulty, and 
multiple separations.  His physical health was declining.  
Social and interpersonal relationships were quite limited.  
He was mostly isolative and angry.  Recreational and leisure 
pursuits were very limited.  PTSD symptoms such as anger, 
irritability, nightmares, and flashbacks all appeared to be 
exacerbated along with alcohol abuse.  Disorders other than 
PTSD were not independently responsible for the impairments 
in psychosocial adjustment and quality of life that had been 
observed.  The increased abuse of alcohol was a concern and 
appeared to be directly related to the increase in frequency 
and severity of the PTSD and was being used as a 
dysfunctional way of medicating his symptoms.  The prognosis 
of the disorder was fair given the chronicity and severity of 
the disorder.  There was reduced reliability and productivity 
due to PTSD signs and symptoms.  He had a great deal of 
difficulty in his avocational, vocational, social, and 
interpersonal relationships.  He did have a long running 
marriage and worked a 40 hour work week.  The quality of each 
was problematic and the marital relationship included 
multiple separations and increased use of alcohol, all of 
which militate against the higher GAF score.  The PTSD 
symptoms required continuous medications.   

From May 1, 2008, the evidence of record reasonably shows 
that the Veteran has PTSD symptoms consistent with the 
criteria for a 50 percent rating.  He has shown occupational 
and social impairment with disturbances of both motivation 
and mood and difficulty in establishing occupational and 
social relationships.  Notably, there was reduced reliability 
and productivity due to PTSD signs and symptoms.  He had a 
great deal of difficulty in his avocational, vocational, 
social, and interpersonal relationships.  He was in a long 
running marriage that was currently filled with conflict and 
separations.  He currently worked full time in a position 
similar to that of a clerk.  His short-term memory was 
problematic due to concentration and attention deficits, but 
his long-term memory was intact.  He did nothing in the way 
of constructive activities or leisure pursuits.  He was 
markedly isolated and was verbally more assaultive.  The 
level of disability was reflected by the reported GAF scores 
of 55.  Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition).

The evidence did not establish that a still higher (70 
percent) rating was warranted. While the Veteran had been 
shown to have occupational and social impairment in some 
areas such as work, family, and mood, he had not been shown 
to have such impairment in other areas such as, judgment or 
thinking.  Consequently, the evidence did not establish that 
the Veteran suffered from "deficiencies in most areas." 
Furthermore, his observed symptoms were not of a nature and 
severity consistent with the criteria for a 70 percent 
rating.  He currently did not have suicidal ideations.  
Although the examiner reported that the Veteran obsessed 
about opening doors, there was not indication that this 
obsession met the level of obsessional rituals which 
interfered with routine activities.  Furthermore, his speech 
was not intermittently illogical, obscure, or irrelevant.  
The rate and flow of speech was normal.  Likewise, he did not 
have near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  While his impulse control was found 
to be problematic due to a lot of anger, irritability, 
distrustfulness, and a lot of road rage, there is no 
indication that he exhibited periods of violence.  Although 
his social and interpersonal relationships and recreational 
and leisure pursuits were quite limited; he continued to have 
a long running marriage and worked 40 hours a week.  Without 
a showing that these symptoms resulted in "deficiencies in 
most areas," the criteria for a 70 percent rating were not 
met from May 1, 2008.

The Board notes that the RO had assigned staged ratings to 
this disability.  There are no identifiable periods of time, 
since May 1, 2008, during which this condition has been more 
than 50 percent disabling, and thus higher "staged ratings" 
are not warranted.  See Fenderson, supra. 


iii.  Extraschedular

Furthermore, the potential application of various provisions 
of Title 38 Code of Federal Regulations have been considered, 
whether or not they were raised by the Veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b) (1).  
In this case, however, there has been no showing that the 
Veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability throughout the 
appeal period.  As such, the medical evidence of record does 
not show that his service-connected PTSD has not interfered 
with employment beyond the regular schedular criteria nor 
that his service-connected PTSD rendered him unemployable.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected PTSD under the provisions of 38 
C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for hemorrhoids is denied. 

Service connection for amblyopia is denied. 

An increase in the currently assigned staged ratings for PTSD 
of 10 percent prior to May 1, 2008, and 50 percent from that 
date is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


